         Case 3:20-cv-00201-RNC Document 104 Filed 05/08/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother, et al.,
                                                       Case No.: 3:20-cv-00201-RNC
                       Plaintiffs,

v.
                                                       FIRST JOINT STATUS REPORT
CONNECTICUT ASSOCIATION OF
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE, et al.,                                    May 8, 2020


                       Defendants.




        All parties submit this Joint Status Report.

        A.      Pending Motions

        1.      Plaintiffs’ Motion for an Expedited Order to Show Cause, filed February 12,

2020, remains pending. Defendants have not responded, and the Court has not set any schedule

for briefing.

        2.      Plaintiffs’ Motion to Disqualify pursuant to 28 U.S.C. § 455(a), filed May 8,

2020, is pending.

        3.      Defendants’ Motion to Join the United States Department of Education and

Secretary Betsy DeVos, in her official capacity, as parties to this matter, filed on April 20, 2020.

        4.      On April 24, 2020, the Defendants filed a Request for Pre-filing Conference, as

the Defendants anticipate filing several Rule 12 motions. The May 4, 2020 pre-filing conference

was not completed, however, due to Plaintiffs’ unanticipated disclosure that they would be filing




                                                  1
         Case 3:20-cv-00201-RNC Document 104 Filed 05/08/20 Page 2 of 5



a motion to disqualify. The pre-filing conference will need to be rescheduled following the

resolution of Plaintiffs’ Motion to Disqualify, or at the Court’s discretion.


       B.      Discovery

       1.      The Parties exchanged initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on

April 27, 2020.

       2.      Plaintiffs served Requests for Production of documents on all named Defendants

on April 22, 2020.

       3.      Plaintiffs served Requests for Admission on all Defendants on April 24, 2020.

The parties conducted a meet and confer concerning certain objections of Defendants to certain

of these Requests on May 6, and agreed to explore the feasibility of stipulating to the accuracy of

certain records pertaining to high school track competitions and performance in Connecticut.

       4.      No depositions have yet been taken by either party, and no documents have been

produced apart from those produced as part of initial disclosures.

       C.      Anticipated Motions

       1.      Following decision of the motion to disqualify, Plaintiffs expect to ask the Court

to set a schedule for briefing and deciding Plaintiffs’ motion for a preliminary injunction on a

schedule that will provide protection during the Winter 2021 track season. Plaintiffs have not yet

determined any other motions that may be filed.

       2.      As indicated previously, the Defendants anticipate filing several Rule 12 motions

following the decision on the motion to disqualify and the completion of the pre-filing

conference, or sooner if ordered by the Court. The Defendants also anticipate filing motions for

summary judgment after the completion of discovery. At this time, the Defendants believe there




                                                  2
         Case 3:20-cv-00201-RNC Document 104 Filed 05/08/20 Page 3 of 5



is no factual basis for a preliminary injunction hearing before the start of the Winter 2021 track

season, and the Defendants reserve their rights to respond to any such request from Plaintiffs.

       D.      Potential for Settlement

       1.      The Parties do not presently believe that settlement of this case is likely, or that

efforts at mediation would be productive at present.

       E.      Trial Before a Magistrate Judge

       The Parties do not presently expect to consent to trial before a magistrate judge.

       F.      Length of Trial

       Because both fact and expert discovery are just beginning, the parties do not yet have a

meaningful estimate of the length of trial needed.



                       Respectfully submitted this 8th day of May, 2020.

                       PLAINTIFFS

                                              By: s/ Roger G. Brooks

                                              Roger G. Brooks
                                              CT Fed. Bar No. PHV10498
                                              Jeffrey A. Shafer
                                              CT Fed. Bar No. PHV10495
                                              Alliance Defending Freedom
                                              15100 N. 90th Street
                                              Scottsdale, Arizona 85260
                                              Telephone: (480) 444-0020
                                              Fax: (480) 444-0028
                                              Email: rbrooks@ADFlegal.org
                                              Email: jshafer@ADFlegal.org

                                              Kristen K. Waggoner
                                              CT Fed. Bar No. PHV10500
                                              Christiana M. Holcomb
                                              CT Fed. Bar No. PHV10493
                                              Alliance Defending Freedom
                                              440 First St. NW, Suite 600
                                              Washington, D.C. 20001

                                                  3
        Case 3:20-cv-00201-RNC Document 104 Filed 05/08/20 Page 4 of 5



                                          Telephone: (202) 393-8690
                                          Fax: (202) 347-3622
                                          Email: kwaggoner@ADFlegal.org
                                          Email: cholcomb@ADFlegal.org

                                          Howard M. Wood III
                                          CT Bar No. 68780, CT Fed. Bar No. 08758
                                          James H. Howard
                                          CT Bar No 309198, CT Fed. Bar No 07418
                                          Fiorentino, Howard & Petrone, P.C.
                                          773 Main Street
                                          Manchester, CT 06040
                                          Telephone: (860) 643-1136
                                          Fax: (860) 643-5773
                                          Email: howard.wood@pfwlaw.com
                                          Email: james.howard@pfwlaw.com

                                          Attorneys for Plaintiffs


DEFENDANTS

BY: /s/ Peter J. Murphy
PETER J. MURPHY (ct26825)
LINDA L YODER (ct01599)
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
Telephone: 860-251-5950
Facsimile: 860-251-5316
Email: pjmurphy@goodwin.com
For Connection Association of School and the Danbury Board of Education


BY: /s/ Johanna G. Zelman
Johanna G. Zelman (ct26966)
Elizabeth M. Smith
FordHarrison, LLP
CityPlace II
185 Asylum Street, Suite 610
Hartford, CT 06103
Telephone: 860-740-1355
Facsimile: 860-578-2075
Email: jzelman@fordharrison.com
For the Cromwell Board of Education and the Bloomfield Board of Education



                                             4
        Case 3:20-cv-00201-RNC Document 104 Filed 05/08/20 Page 5 of 5



BY: /s/ David S. Monastersky
David S. Monastersky (ct13319)
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, CT 061114
Telephone: 860-249-1361
Facsimile: 860-249-7665
Email: dmonastersky@hl-law.com
For the Canton Board of Education and the Glastonbury Board of Education

 /s/ Michael E. Roberts
Michael E. Roberts (ct30824)
Human Rights Attorney
Commission on Human Rights
and Opportunities – Legal Division
450 Columbus Blvd., Suite 2, Hartford, CT 06103
(860) 541-4715 | michael.e.roberts@ct.gov
For Connecticut Commission on Human Rights and Opportunities

BY: /s/ Dan Barrett
Dan Barrett (# ct29816)
ACLU Foundation of Connecticut
765 Asylum Avenue, 1st Floor
Hartford, CT 06105
(860) 471-8471
e-filings@acluct.org

Chase Strangio*
Joshua A. Block*
Lindsey Kaley*
James D. Esseks*
Galen Sherwin*
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Phone: (212) 549-2500
cstrangio@aclu.org
jblock@aclu.org
lkaley@aclu.org
jesseks@aclu.org
*Admitted Pro Hac Vice
For Andraya Yearwood and Thania Edwards on behalf of her daughter, T.M.




                                             5
